Title: Nathaniel Bowditch to Thomas Jefferson, 20 August 1818
From: Bowditch, Nathaniel
To: Jefferson, Thomas


          
            Sir
            Salem Aug. 20. 1818.
          
          I did myself the honor to present you a few months Since some mathematical papers, printed in the fourth volume of the Memoirs of the American Academy of Arts & Sciences. I have now taken the liberty to forward another paper of the same series, lately printed, which I hope you will do me the honor to accept.
          
            With sentiments of high consideration I remain Sir, your most obedt hume sert
            N. Bowditch.
          
        